DETAILED ACTION
RE: Farsaci et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 5/10/2021 is acknowledged. New claims 21-29 have been added.	Claims 1, 2, 4-8, 11-14 and 21-29 are pending. Claims 3, 9-10 and 15-20 are canceled. Claims 1, 2, 5, 6, 8, 11 and 14 have been amended.
3.	Claims 1, 2, 4-8, 11-14 and 21-29 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/10/2021 has been considered by the examiner.

Objections and Rejections Withdrawn
5.	All objections and rejections set forth in the office action mailed on 2/8/2021 have been withdrawn in view of applicant’s amendments and upon further consideration.

New Grounds of Objection and Rejection
Claim Objections
6.	Claims 1, 4-5, 13, 14 and 21 are objected to because of the following informalities:
A.	Claim 1 is objected to for the recitation of double quotation marks “ ” (see “anti-PD-1 antibody” and “anti-CD30 antibody”). It is unclear if the quotation marks are used 
B.	Claims 4, 5, 13 and 21 mention “the tumor”. Claims 4, 5, 13 and 21 depend or ultimately depend from claim 1. Claim 1 does not mention “a tumor”. For clarity, “the tumor” should be changed to “the Hodgkin lymphoma”. 
C.	Claim 14 is objected to for recitation of “the initial administration”. It is unclear if it is in reference to the initial administration of the anti-PD-1 antibody, the initial administration of the anti-CD30 antibody, or both.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim  23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the relapsed Hodgkin lymphoma”. There is insufficient antecedent basis for this limitation in the claim. Amending claim 23 to depend from claim 22 would overcome the rejecting.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 12 depends from claim 1. In claim 1, the anti-CD30 antibody is administered on day 1 and the anti-PD-1 antibody is administered on day 8 (i.e. the two antibodies are administered sequentially). Claim 12 recites, “the anti-PD-1 antibody and the anti-CD30 antibody are administered sequentially”, which does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 1, 2, 4-8, 11-14 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01896999 (v127, posted on 8/26/2015), in view of Ansell et al. (New Eng J Med, 2015, Jan, 22, 372(4): 311-319, IDS filed on 4/7/2020), Younes et al. (J Clin Oncol, 2012, 30: 2183-2189, IDS filed on 4/7/2020) and Cogswell et al. (US 2015/0125463A1, pub. date: 5/7/2015).
Clinical Trial NCT01896999 (v127) discloses a method of treating human patients having relapsed or refractory Hodgkin lymphoma, the method comprising administering to the patients nivolumab (anti-PD1 antibody) and brentuximab vedotin sequentially on day 1 every three weeks for up to 16 cycles, and then administering nivolumab every 14 days for up to 30 cycles (Arm II), the relapsed Hodgkin lymphoma includes relapsed Hodgkin lymphoma after autologous stem cell transplant (under Eligibility)
NCT01896999 does not teach the doses of nivolumab and brentuximab vedotin. NCT01896999 does not teach that the relapsed or refractory Hodgkin’s lymphoma expresses CD30, PD-L1 and/or PD-L2. NCT01896999 does not teach that nivolumab is administered on day 8 of the first 21-day cycle. However, these deficiencies are made up for in the teachings of Ansell, Younes and Cogswell et al.
	Ansell et al. teaches a method of treating human patients having relapsed or refractory Hodgkin’s lymphoma, the method comprising administering 3 mg/kg nivolumab (anti-PD-1 antibody) at week 1, week 4, and then every 2 weeks until 
Younes et al. teaches a method of treating human patients having relapsed or refractory CD30-positive Hodgkin’s lymphoma, the method comprising administering to the patients 1.8 mg/kg brentuximab vedotin every three weeks for 16 cycles. Younes et al. teaches that brentuximab vedotin was associated with manageable toxicity and induced objective responses in 75% of patients (page 2183, under Conclusion). The relapsed Hodgkin lymphoma includes relapsed Hodgkin lymphoma after autologous stem cell transplant (see abstract). Younes et al. teaches treating human patients having CD30 positive Hodgkin’s lymphoma using Brentuximab Vedotin which targets CD30 expressing cells). Those patients which showed response to Brentuximab Vedotin would have a Hodgkin’s lymphoma which expresses CD30 in at least 5% of tumor cells.
Cogswell et al. teaches that anti-PD-1 antibody can be administered at a dosing frequency of once every week, once every 2, 3, or 4 weeks ([0167]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dose of nivolumab (3 mg/kg) taught by Ansell and the dose of brentuximab vedotin (1.8 mg/kg) taught by Younes in 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer nivolumab every week (i.e. on days 1, 8, and 15 of a first 21-day cycle ) (which meets the claim limitation that the PD-1 antibody is administered on day 8 of the first 21-day cycle) in view of Cogswell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cogswell et al. teaches that anti-PD-1 antibody can be administered at a dosing frequency of once every week, once every 2, 3, or 4 weeks ([0167]). Furthermore, adjusting dosing frequency amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  Absent unexpected results, it would have been obvious to one of ordinary skill to change the dosing frequency of the anti-PD-1 antibody to once every week in view of Cogswell et al.
s 1, 2, 4-8, 11-14 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT02572167 (v 1, posted on 10/7/2015), in view of Ansell et al. (New Eng J Med, 2015, Jan, 22, 372(4): 311-319, IDS filed on 4/7/2020), Younes et al. (J Clin Oncol, 2012, 30: 2183-2189, IDS filed on 4/7/2020) and Cogswell et al. (US 2015/0125463A1, pub. date: 5/7/2015).
	Clinical Trial NCT02572167 (v1) discloses a method of treating human patients having relapsed or refractory Hodgkin lymphoma, the method comprising administering to the patients 3 mg/kg of nivolumab (anti-PD1 antibody) and 1.8 mg/kg of brentuximab vedotin sequentially every three weeks for 4 cycles (under Arms and Study Description). 
NCT02572167 (v1) does not teach that the relapsed or refractory Hodgkin’s lymphoma expresses CD30, PD-L1 and/or PD-L2, and the relapsed Hodgkin lymphoma is relapsed Hodgkin lymphoma after autologous stem cell transplant. NCT02572167 (v1) does not teach that nivolumab is administered on day 8 of the first 21-day cycle. However, these deficiencies are made up for in the teachings of Ansell, Younes and Cogswell et al.
	Ansell et al. teaches a method of treating human patients having relapsed or refractory Hodgkin’s lymphoma, the method comprising administering 3 mg/kg nivolumab at week 1, week 4, and then every 2 weeks until disease progression or complete response or for maximum of 2 years (page 312, column 2, under STYDY DESIGN), wherein the patients were relapsed following autologous stem-cell transplantation. Ansell et al. teaches that nivolumab has substantial therapeutic activity and an acceptable safety profile in patients with previously heavily treated relapsed or 
Younes et al. teaches a method of treating human patients having relapsed or refractory CD30-positive Hodgkin’s lymphoma, the method comprising administering to the patients 1.8 mg/kg brentuximab vedotin every three weeks for 16 cycles, wherein the patients were relapsed after autologous stem cell transplant (see abstract, under patients and methods). Younes et al. teaches that brentuximab vedotin was associated with manageable toxicity and induced objective responses in 75% of patients (page 2183, under Conclusion). Younes et al. teaches treating human patients having CD30 positive Hodgkin’s lymphoma using Brentuximab Vedotin which targets CD30 expressing cells). Those patients which showed response to Brentuximab Vedotin would have a Hodgkin’s lymphoma which expresses CD30 in at least 5% of tumor cells.
Cogswell et al. teaches that for treating cancer, anti-PD-1 antibody can be administered at a dosing frequency of once every week, once every 2, 3, or 4 weeks ([0167]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of NCT02572167 (v1) to treat relapsed or refractory CD30-positive, PD-L1 and/or PDL2 expressing Hodgkin’s lymphoma and patients who were relapsed following autologous stem cell transplant in view of Ansell and Younes. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Ansell teaches using nivolumab to treat relapsed or refractory PD-L1 and/or PDL2 expressing Hodgkin’s lymphoma and relapsed Hodgkin’s lymphoma after autologous stem cell transplant, and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer nivolumab every week (i.e. on days 1, 8, and 15 of a first 21-day cycle ) (which meets the claim limitation that the PD-1 antibody is administered on day 8 of the first 21-day cycle) in view of Cogswell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cogswell et al. teaches that anti-PD-1 antibody can be administered at a dosing frequency of once every week, once every 2, 3, or 4 weeks ([0167]). Furthermore, adjusting dosing frequency amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  Absent unexpected results, it would have been obvious to one of ordinary skill in the art to change the dosing frequency of the anti-PD-1 antibody to once every week in view of Cogswell et al.

Applicant’s arguments:
14.	The response states that the claimed method involves administering the two antibodies on different days during a first cycle. This is not the result of mere routine 
Priming of the immune system was indicated by an increase in pro-inflammatory cytokine and chemokine levels after [brentuximab vedotin (BV)] dosing with high levels maintained following concurrent BV and nivolumab administration (FIGs. 6A-6D). Additionally, an initial reduction in some T helper subsets (including Tregs) (FIG. 7A) and activated and proliferating CD4+ T cells (FIGs. 7B and 7C) after single agent BV administration, is followed by an expansion after combination dosing. 
Specification, paragraphs [0250]-[0251]. Furthermore, the specification provides that additional positive effects were observed following the priming: 
Preliminary biomarker data indicate a BV-induced decrease in the percentage of CD4* T regulatory (Treg) cells at Cycle 1 Day 8, with no effect on proliferating CD8* T cells. At Cycle 1, nivolumab induced a robust expansion of T cells one week after dosing (2 weeks after BV dosing), with no significant change observed in the percentage of CD4* Th1 cells compared to baseline for most patients (5 of 6, 83%). 
Specification, paragraph [0256]. As such, the data presented in the specification show that patients primed with the first dose of the anti-CD30 antibody on day 1 of the first 21-day cycle before administration of the first dose of the anti-PD-1 antibody on day 8 of the first 21-day cycle displayed biomarkers that indicated increased immune responsiveness. Further, these patients also showed improved responsiveness. In Atty. Dkt. No. 3338.0530002/ELE/C-K/BMD Reply to Office Action of February 8, 2021 Application No. 16/306,282completed the claimed combination treatment, the observed objective response rate is 85%, with 63% of patients having a complete response. Specification, paragraph [0249] and FIGs. 5A and 5B. 
A person of ordinary skill in the art would not have had any reason to expect this level of response in view of any combination of the references cited by the Examiner. In particular, though NCT01896999 and NCT02572167 allegedly disclose combination therapies, neither reference discloses or even suggests the particular dosing regimen recited in amended claim 1. And, a skilled artisan would have had no reason to expect that the recited dosing regimen would have the enhanced effects described in the specification as filed. Further, Ansell and Younes are only cited by the Examiner based on their alleged disclosure of anti-PD-1 and anti-CD30 monotherapies. Finally, Graziano fails to teach administration of either an anti-PD-1 antibody or an anti-CD30 antibody. Though it may teach methods for staggering administration of two therapeutics, Graziano alone or combination with the other references cited provides no reason for a skilled artisan to specifically arrive at the method of claim 1, nor does it provide any reason for a skilled artisan to expect the enhanced responses described in the specification as filed. 

Response to arguments
15.	Applicant’s arguments of unexpected results are not persuasive because the showing of unexpected results is not commensurate in scope with claimed invention. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly 
In the instant case, applicant has shown that patients had increased immune response after administering Brentuximab Vedotin (BV) on day 1 of a first 21 cycle and nivolumab on day 8 of the first 21-day cycle with each antibody administered once every 21-day cycle. However, the claims as written broadly encompass administering anti-PD-1 antibody every week (on days 1, 8 and 15). Applicant has not shown that such dosing regimen provides the same results. Furthermore, applicant has only showed results of Brentuximab Vedotin in combination with nivolumab. The claims encompass using any anti-CD30 antibodies, including naked antibodies and any conjugates thereof. There is no evidence indicating that a naked anti-CD30 antibody, or anti-CD30 conjugated to any therapeutic agent would have the same effects as Brentuximab Vedotin (antibody cAC10 conjugated to MMAE). 

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643